EXHIBIT A
                                         PAGES 1 - 14

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

         BEFORE THE HONORABLE JACQUELINE SCOTT CORLEY

CARLA ECHAVARRIA, ET AL.,          )
                                   )
             PLAINTIFFS,           )
                                   )
  VS.                              )     CASE NO. 18-CV-05982 WHA
                                   )
FACEBOOK, INC.,                    )
                                   )     MONDAY, JULY 1, 2019
             DEFENDANT.            )     SAN FRANCISCO, CALIFORNIA
                                   )
___________________________________)



  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

                RECORDING    2:05 P.M. - 2:18 P.M.

APPEARANCES:

FOR PLAINTIFF              LOCKRIDGE GRINDAL NAUEN PLLP
                           100 WASHINGTON AVENUE SOUTH, SUITE 2200
                           MINNEAPOLIS, MINNESOTA 55401
                    BY:    KATE BAXTER-KAUF, ESQUIRE

                           MILBERG TADLER PHILLIPS GROSSMAN LLP
                           505 14TH STREET, SUITE 1110
                           OAKLAND, CA 94612
                     BY:   A.J. DEBARTOLOMEO, ESQUIRE


FOR DEFENDANT              LATHAM & WATKINS LLP
                           505 MONTGOMERY STREET, SUITE 2000
                           SAN FRANCISCO, CALIFORNIA 94111
                    BY:    MELANIE MARILYN BLUNSCHI, ESQUIRE
                           SHERIDAN LEE CALDWELL, ESQUIRE


TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                                                            2




1    MONDAY, JULY 1, 2019                                     2:05 P.M.

2    (TRANSCRIBER'S NOTE: DUE AT TIMES TO COUNSELS' FAILURE TO

3    IDENTIFY THEMSELVES WHEN SPEAKING, CERTAIN SPEAKER

4    ATTRIBUTIONS ARE BASED ON EDUCATED GUESS.)

5                                   ---O0O---

6                    ELECTRONICALLY RECORDED PROCEEDINGS

7               THE CLERK:   CIVIL ACTION C-18-5982, ECHAVARRIA VERSUS

8    FACEBOOK, INC.

9               COUNSEL, PLEASE COME TO THE PODIUM AND STATE YOUR

10   APPEARANCE.

11              MS. BAXTER-KAUF:    GOOD AFTERNOON, YOUR HONOR.     KATE

12   BAXTER-KAUF, LOCKRIDGE GRINDAL NAUEN, FOR THE PLAINTIFFS.

13              THE COURT:   CAN YOU STATE YOUR LAST NAME AGAIN?

14              MS. BAXTER-KAUF:    BAXTER-KAUF B-A-X-T-E-R HYPHEN

15   K-A-U-F.

16              THE COURT:   THANK YOU.    ALL RIGHT.

17              AND YOU HAVE WITH YOU?

18              MS. BAXTER-KAUF:    I HAVE WITH ME...

19              MS. DeBARTOLOMEO:     GOOD AFTERNOON, YOUR HONOR.    A.J.

20   DEBARTOLOMEO.    TADLER LAW.

21              THE COURT:   ALL RIGHT.    GOOD MORNING -- OR GOOD

22   AFTERNOON.

23              MS. BLUNSCHI:   HI.    MELANIE BLUNSCHI FOR FACEBOOK,

24   AND WITH ME IS MY COLLEAGUE SHERIDAN CALDWELL.

25              THE COURT:   ALL RIGHT.    GOOD AFTERNOON.



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
                                                                         3




1              OKAY.   SO THIS IS WHAT -- I COULDN'T FIGURE OUT FROM

2    THE DOCKET EXACTLY WHAT YOUR CLASS CERTIFICATION SCHEDULE IS

3    BECAUSE WHAT I WANT TO MAKE SURE IS THAT EVERYBODY GETS THE

4    OPPORTUNITY TO TEST EACH SIDE'S EVIDENCE FOR CLASS CERT.

5              SO YOUR MOTION IS DUE AUGUST 15TH?

6              MS. BAXTER-KAUF:   YES, THAT'S CORRECT.

7              THE COURT:   AND WHEN IS YOUR OPPOSITION DUE?

8              MS. BLUNSCHI:   WE BELIEVE IT'S DUE AUGUST 29TH.   IT'S

9    BEING HEARD ON A 35-DAY --

10             THE COURT:   OH, SO IT'S JUST THE REGULAR SCHEDULE?

11             MS. BLUNSCHI:   EXACTLY.

12             THE COURT:   SO HERE'S THE PROBLEM THAT THEY HAVE.

13   ARE ANY OF THESE ABSENT CLASS MEMBERS, FORMERLY NAMED

14   PLAINTIFFS, WHO THEY'RE SEEKING TO DEPOSE, ARE ANY OF THEM

15   SUBMITTING ANY TESTIMONY, DECLARATIONS, OR ANYTHING IN SUPPORT

16   OF CLASS CERTIFICATION?

17             MS. BAXTER-KAUF:   NO, YOUR HONOR.

18             THE COURT:   NO.   SO YOU'VE SORT OF WITHDRAWN, YOU'RE

19   NOT GOING TO RELY ON THEM IN ANY WAY?

20             MS. BAXTER-KAUF:   THAT'S CORRECT.

21             THE COURT:   ALL RIGHT.    SO WHAT I HAVE HERE IS THAT

22   YOUR LETTER SAID, WELL, WE NEED TO TEST OUT THEIR ALLEGATIONS

23   OF DAMAGE, WHICH WOULD BE TRUE IF THEY WERE MAKING AN

24   ALLEGATION OF DAMAGE, BUT, AS I UNDERSTAND IT, THEY'RE NO

25   LONGER MAKING THAT, RIGHT?   YOU'RE NOT -- YOUR MOTION ISN'T



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                           4




1    GOING TO SAY, WELL, WE HAVE THESE PEOPLE -- THEY'RE NOT EVEN

2    GOING TO BE REFERRED TO.

3              MS. BAXTER-KAUF:     THAT'S CORRECT, YOUR HONOR.

4              THE COURT:   OKAY.   ALL RIGHT.

5              SO GIVEN THAT THEN, WITH THAT UNDERSTANDING, I DON'T

6    KNOW THAT YOU NEED IT RIGHT NOW.

7              MS. BLUNSCHI:    WELL, THE OPERATIVE COMPLAINT STILL

8    INCLUDES A NUMBER OF TYPES OF INJURIES AND TYPES OF DAMAGES

9    THAT PLAINTIFF ATKINS, FOR EXAMPLE, DOES NOT ALLEGE.     SO TO THE

10   EXTENT THAT PLAINTIFFS ARE GOING TO CONTINUE ALLEGING TYPES OF

11   INJURIES SUCH AS ACTUAL IDENTITY THEFT, CREDIT CARD CHARGES

12   THAT WERE COMPROMISED, TIME SPENT DEALING WITH FISHING EMAILS,

13   AND OTHER ISSUES, AND OTHER SORTS OF DAMAGES LIKE THIS.      AND WE

14   THINK IT'S PERTINENT TO SPEAK TO A SELECTION OF CLASS MEMBERS

15   WHO HAVE SAID THAT THESE PROBLEMS BEFELL THEM.

16             THE COURT:   IT'S AS IF THEY NEVER SAID IT.   IN A

17   SENSE, YOU'RE SORT OF WITHDRAWING THEM, RIGHT?

18             MS. BAXTER-KAUF:     CORRECT.

19             THE COURT:   IT'S LIKE THEY NEVER SAID IT, SO IT'S

20   SORT OF A TREE FALLS AND NO ONE HEARD IT, DID IT MAKE A NOISE?

21   THEY'RE NOT -- THEY'RE NOT -- THEY MAY ARGUE THERE WAS ACTUAL

22   IDENTITY THEFT BUT NOT BY POINTING TO THESE PEOPLE AT ALL.

23   LIKE, THEY'RE IRRELEVANT TO THE MOTION FOR CLASS CERTIFICATION.

24             NOW, I DON'T KNOW IN TERMS OF TRIAL, I GUESS, OR

25   SUMMARY JUDGMENT, I DON'T KNOW IF WE'RE THERE YET.



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                          5




1              WHAT IS YOUR -- OH, YOU KNOW WHAT?    I FORGOT TO

2    SAY -- I WANTED TO START OFF BY THANKING ALL OF YOU BY HOW HARD

3    AND COOPERATIVELY YOU'VE BEEN WORKING ON DISCOVERY.

4              SO JUDGE ALSUP SENT THIS TO ME A WHILE AGO, AND SINCE

5    THEN THE ONLY PEEPS I'VE HEARD HAVE BEEN STIPULATIONS.   AND I

6    KNOW THAT THERE HAVE BEEN A LOT OF HARD-FOUGHT NEGOTIATIONS

7    BEHIND THE SCENE, AND I REALLY APPRECIATE THAT, AND THIS HAS

8    BEEN A MODEL CASE IN THAT SENSE.    AND BEING HERE TODAY, I DON'T

9    FAULT YOU AT ALL.   IT SEEMS LIKE A PERFECTLY APPROPRIATE

10   DISPUTE TO BRING TO MY ATTENTION.   BUT I DID WANT TO MAKE NOTE

11   OF THAT, THAT I AM APPRECIATIVE OF THAT.

12             MS. BAXTER-KAUF:    THANK YOU.

13             MS. BLUNSCHI:   THANK YOU.

14             THE COURT:   YES.   SO, I GUESS I JUST -- I -- THEY'RE

15   JUST AN ABSENT CLASS MEMBER.    THEIR NAME'S NOT COMING UP.   IT'S

16   AS IF THEY DIDN'T SUFFER ANY DAMAGE.

17             MS. BLUNSCHI:   AND SO IF WE WERE IN A POSITION WHERE

18   ALL OF THE OTHER TYPES OF INJURIES AND DAMAGES THAT ARE NOT

19   BEING ALLEGED BY MR. ATKINS WOULD BE WITHDRAWN AND WE WOULD

20   HAVE AN UNDERSTANDING THAT NONE OF THESE OTHER TYPES OF DAMAGES

21   WOULD BE IN PLAY, THEN THAT MIGHT BE DIFFERENT.    BUT WHAT WE'RE

22   GOING TO BE STRUGGLING WITH ON THE CLASS CERTIFICATION MOTION,

23   ESPECIALLY FACING A NEGLIGENCE CLAIM, IS QUESTIONS AROUND

24   PREDOMINANCE AND TYPICALITY AND WHETHER MR. ATKINS' DAMAGES ARE

25   TYPICAL OF THE CLASS --



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                          6




1              THE COURT:   SO --

2              MS. BLUNSCHI:   -- AND WHAT SORTS OF OTHER DAMAGES

3    WE'RE GOING TO BE WRESTLING WITH.

4              THE COURT:   WELL -- AND THAT'S GOING TO BE THEIR

5    BURDEN, RIGHT?

6              SO LET ME ASK YOU THIS, THOUGH, BECAUSE THE

7    SCHEDULE -- SOMETIMES YOU HAVE CLASS CERT SCHEDULES THAT WORK

8    IN TIME ON BOTH -- ON BOTH FOR -- DO YOU ANTICIPATE THAT YOU

9    WILL BE USING ANY TESTIMONY OTHER THAN MR. ATKINS HIMSELF?

10             MS. BAXTER-KAUF:     I WOULD ANTICIPATE WE'D HAVE

11   EXPERTS POTENTIALLY.

12             THE COURT:   OTHER THAN EXPERTS, ANY --

13             MS. BAXTER-KAUF:     NO.

14             THE COURT:   -- INDIVIDUALS, RIGHT?     OKAY.    BECAUSE

15   WHAT I WAS GOING TO SUGGEST IS IF -- THE THOUGHT THAT WE WORK

16   OUT SOMETHING TO DO THAT, BUT THEY'RE NOT GOING TO DO THAT, SO

17   YOU'RE NOT GOING TO HAVE IT.

18             SO, YOU HAVE AN ARGUMENT THAT BECAUSE MR. ATKINS ONLY

19   SUFFERED WHAT HE SUFFERED, HE IS NOT AN APPROPRIATE CLASS REP

20   FOR PEOPLE WHO SUFFERED -- TO THE EXTENT THERE ARE ANY, AND WE

21   DON'T HAVE ANY EVIDENCE THAT THERE ARE, RIGHT?      AND THAT WILL

22   BE FAIR BECAUSE THEY'RE NOT PUTTING IT IN.      SHE'S --

23   MS. BAXTER-KAUF IS NODDING YES.      THEN YOU MAKE THAT ARGUMENT,

24   BUT I DON'T THINK YOU NEED THEIR DEPOSITIONS AT ALL BECAUSE

25   IT'S AN ARGUMENT.   IN FACT, I THINK YOU PROBABLY DON'T WANT



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                          7




1    THEM.

2               MS. BLUNSCHI:   WELL, I THINK -- I SUPPOSE IT DEPENDS.

3    IT DEPENDS WHAT THEY'RE GOING TO SAY.      AND IT ALSO DEPENDS ON

4    WHETHER SOME OF THE ALLEGED INJURIES WOULD END UP COMING IN

5    THROUGH AN EXPERT.   SO IF WE'RE GOING TO HAVE AN EXPERT THAT

6    THEN TALKS ABOUT, YOU KNOW, FISHING EMAILS THAT, YOU KNOW, THAT

7    WE'VE NEVER SEEN, OR IDENTITY THEFT, OR PEOPLE'S INFORMATION

8    BEING FOR SALE ON THE DARK WEB, WHICH WE UNDERSTAND WE ARE

9    LIKELY TO BE FACING, THEN IT STRIKES ME AS APPROPRIATE THAT WE

10   SHOULD BE ABLE TO AGAIN TEST --

11              THE COURT:   IS HE GOING TO BE RELYING ON ANY

12   INFORMATION FROM -- FROM INDIVIDUALS?

13              MS. BAXTER-KAUF:     FROM THE UNNAMED CLASS -- FROM THE

14   UNNAMED CLASS MEMBERS?

15              THE COURT:   YEAH, OTHER THAN MR. ATKINS.

16              MS. BAXTER-KAUF:     WELL, IF WE -- WE STILL HAVEN'T

17   OPENED (INDISCERNIBLE) WE COULD AND THEN AMEND THE COMPLAINT TO

18   POTENTIALLY ADD BACK IN MR. BASS.     SO, I'M NOT GOING TO SPEAK

19   TO THAT, BUT --

20              THE COURT:   YEAH.

21              MS. BAXTER-KAUF:     -- BECAUSE THAT DEADLINE HAS NOT

22   RUN YET.

23              BUT OTHER THAN ANY NAMED CLASS MEMBER, NO.

24              THE COURT:   HE WON'T BE RELYING ON ANYTHING FROM

25   THEM?



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
                                                                            8




1                MS. BAXTER-KAUF:     OUR EXPERT, NO.

2                THE COURT:   HAVE YOU -- YOU EACH ARE GOING TO HAVE

3    EXPERTS, I SUPPOSE.      IS FACEBOOK?   AND HAVE YOU TALKED ABOUT

4    HOW -- I MEAN, USUALLY, YOU DO DEPOSE EACH OTHER'S EXPERTS IN

5    CONNECTION WITH THE CLASS CERT.       HAVE YOU FIGURED OUT HOW TO DO

6    THAT IN YOUR CONSTRAINED TIME?       NO.

7                (SIMULTANEOUS COLLOQUY.)

8                THE COURT:   SO I THOUGHT MAYBE WE COULD TALK ABOUT

9    THAT.

10               WHAT I WAS THINKING IS -- AND MAYBE YOU DON'T WANT TO

11   TELL THEM WHO YOUR EXPERT IS YET, BUT YOU COULD PICK A DATE TO

12   COME THE WEEK FOLLOWING THE FILING OF YOUR MOTION, PUT IT ON

13   CALENDAR.    YOU CAN PICK THE LOCATION.

14               YOU'RE GOING TO GET IT.     YOU TAKE THE DEPOSITION AND

15   THEN DO THE SAME THING FOR -- PICK A DATE IMMEDIATELY FOLLOWING

16   THEIR OPPOSITION FOR YOU TO TAKE THEIR EXPERT'S DEPOSITION,

17   THAT WAY YOU'LL EACH BE TAKING THE DEPOSITION WITH THEIR -- IS

18   THERE AN EXPERT TO EVEN REPORT A DISCLOSURE DATE?

19               MS. BAXTER-KAUF:     I DO NOT BELIEVE THERE IS ONE IN

20   ADVANCE OF THE CLASS CERTIFICATION MOTION, NO.

21               THE COURT:   AND WHAT IS YOUR THINKING ABOUT THAT?

22               MS. BLUNSCHI:   I THINK WE WOULD BE PERFECTLY WILLING

23   TO NEGOTIATE --

24               THE COURT:   YEAH.

25               MS. BLUNSCHI:   -- AFTER CLASS CERTIFICATION.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
                                                                          9




1              THE COURT:   WHAT ABOUT REPORT, DISCLOSURES OF THE

2    REPORTS IN ADVANCE OR --

3              MS. BAXTER-KAUF:     SO ORDINARILY WHEN WE FILL EXPERT

4    DECLARATIONS OR REPORTS WITH CLASS CERTIFICATION, THEY GET

5    FILED WITH THE CLASS CERTIFICATION MOTION.

6              THE COURT:   CONTEMPORANEOUSLY.

7              MS. BAXTER-KAUF:     -- CONTEMPORANEOUSLY.   AND THEN WE

8    SORT OF --

9              THE COURT:   OKAY.

10             MS. BAXTER-KAUF:     -- TRANSITION DATES AFTER THAT.

11             THE COURT:   I'VE SEEN IT DONE BOTH WAYS.    ORDINARILY,

12   OR OFTEN, YOU HAVE MORE THAN TWO WEEKS AND ONE WEEK.      I MEAN,

13   THAT'S -- THAT'S A LITTLE BIT PROBLEMATIC.     BASICALLY, YOU'RE

14   GOING TO WANT TO SCHEDULE YOUR DEPO OF THEIR EXPERT LIKE --

15   WHAT DAY IS IT?   IS IT A THURSDAY THAT YOU HAVE TO FILE BY?

16             MS. BAXTER-KAUF:     THE 29TH -- I'M AFRAID I'M --

17             THE COURT:   OF JULY?

18             (SIMULTANEOUS COLLOQUY.)

19             MS. BAXTER-KAUF:     THE 29TH OF AUGUST.

20             THE COURT:   IS A THURSDAY, RIGHT?

21             MS. BAXTER-KAUF:     YEAH.

22             THE COURT:   YOU'LL PROBABLY WANT TO SCHEDULE IT

23   FOR --

24             MS. BLUNSCHI:    VERY QUICKLY, SINCE THAT'S THE --

25             THE COURT:   MONDAY AT THE LATEST.



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                          10




1                (SIMULTANEOUS COLLOQUY.)

2                THE COURT:   OH, IT IS?

3                MS. BLUNSCHI:   I DON'T WANT TO SPEAK OUT OF TURN ON

4    SCHEDULING ISSUES, BUT I SUSPECT THAT WE MAY BE REACHING OUT TO

5    ONE ANOTHER TO SEE IF THERE IS SOME FLEXIBILITY THAT WE MIGHT

6    BE ABLE TO PROPOSE TO THE COURT (INDISCERNIBLE).

7                THE COURT:   AND IT'S NOT MY DECISION, THOUGH.

8                MS. BLUNSCHI:   UNDERSTOOD.

9                THE COURT:   YOU KNOW WHERE YOU ARE.

10               MS. BLUNSCHI:   YES, BUT --

11               THE COURT:   YEAH.   ALL RIGHT.   WELL, OKAY.   GREAT.

12   ALL RIGHT.

13               SO IT SOUNDS LIKE -- THAT'S WHAT I WOULD ENCOURAGE

14   YOU TO DO, IS TO THE EXTENT NOW, SINCE YOU'VE BEEN WORKING SO

15   WELL, WORK OUT SOMETHING BECAUSE -- MY CONCERN (INDISCERNIBLE)

16   BENCH IS I WANT TO MAKE SURE EVERYBODY GETS THE DISCOVERY THEY

17   NEED TO FAIRLY MOVE, RESPOND TO THEIR OPPOSITION, AND YOU

18   RESPOND TO THAT.

19               THOSE ABSENT PEOPLE, YOU WILL NOT HEAR FROM THEM.

20   THAT'S A REPRESENTATION THAT HAS BEEN MADE TO THE COURT ON THE

21   RECORD.    SO THERE'S NOTHING TO DEPOSE BECAUSE THERE'S NOTHING

22   TO TEST.    THEY WON'T BE REFERRED TO, RELIED ON.    THE EXPERT

23   ISN'T RELYING ON.    IT'S AS IF THEY NEVER CAME FORWARD IN THE

24   FIRST PLACE.

25               MS. BLUNSCHI:   SO SINCE THERE IS NO ALLEGATION



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
                                                                         11




1    REGARDING MR. ATKINS' INFORMATION BEING FOR SALE ON THE DARK

2    WEB, THEN CAN WE ASSUME THAT THE EXPERT WILL NOT BE RELYING ON

3    INFORMATION FOR SALE ON THE DARK WEB AS AN INJURY?

4              MS. BAXTER-KAUF:     I DON'T KNOW WHAT OUR EXPERTS WILL

5    SAY AS OF NOW, BUT I -- I MEAN, I AGREE WITH YOUR HONOR THAT

6    THE DEFENDANTS CAN MAKE WHATEVER ARGUMENT THEY WANT ABOUT

7    EITHER STANDING OF THE CLASS REPRESENTATIVES TO REPRESENT

8    ANYONE WITH DIFFERENT INJURIES OR TYPES OF THEORIES OF DAMAGES.

9              THE COURT:   BUT THE REPRESENTATION IS THE EXPERT WILL

10   NOT HAVE RELIED ON WHAT THESE FORMER NAMED PLAINTIFFS SAID --

11             MS. BAXTER-KAUF:     YES.

12             THE COURT:   -- AT ALL.

13             MS. BAXTER-KAUF:     YES.

14             THE COURT:   SO HE MAY SAY WHATEVER HE SAID.   MAYBE

15   HE'S GOING TO SAY HE DID HIS OWN RESEARCH, AND THEN YOU CAN

16   ATTACK THAT HOWEVER YOU WANT TO ATTACK IT.     BUT IT WILL NOT IN

17   ANY WAY RELY ON THESE FORMER NAMED PLAINTIFFS.

18             MS. BAXTER-KAUF:     YES, AND THAT'S NOT --

19             THE COURT:   AND TWO OF THEM I THINK AREN'T EVEN

20   FORMER NAMED PLAINTIFFS, BUT JUST WERE IDENTIFIED IN INITIAL

21   DISCLOSURES; IS THAT RIGHT?

22             MS. BLUNSCHI:   THEY WERE -- THEY DID OFFER SPECIFIC

23   TYPES OF DAMAGES THAT THEY ALLEGED THAT THEY SUFFERED.

24             THE COURT:   YEAH.

25             MS. BLUNSCHI:   BUT THEY WERE NOT NAMED PLAINTIFFS.



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
                                                                          12




1                THE COURT:   IT'S ALL SORT OF WITHDRAWN NOW, IS THAT

2    IT, ESSENTIALLY?

3                MS. BAXTER-KAUF:   THAT'S CORRECT, YOUR HONOR.

4                THE COURT:   IT'S WITHDRAWN.   ALLEGATION'S WITHDRAWN,

5    AND IT IS WHERE WE'RE AT.

6                ALL RIGHT.   SO WITH THAT I THINK THE MOTION IS MOOT

7    IN A WAY.

8                MS. BLUNSCHI:   IF WE DO FIND OURSELVES WITH AN EXPERT

9    REPORT THAT RELIES ON PARTICULAR INDIVIDUALS --

10               THE COURT:   SO, WELL, SEE THE OTHER THING I WANT TO

11   HAVE YOU COME IN TODAY BECAUSE WE HAVEN'T HAD THE CHANCE TO

12   MEET.   YOU CAN ALWAYS -- WHEN YOU HAVE SOMETHING THAT COMES UP,

13   CONTACT MS. MEANS, AND I'M HAPPY TO GET ON THE TELEPHONE WITH

14   THE PARTIES INFORMALLY, RIGHT, WITHOUT A WRITTEN ANYTHING, AND

15   TALK -- SEE IF I CAN ASSIST THE PARTIES IN GETTING IT RESOLVED.

16               I'M CONFIDENT THAT'S NOT GOING TO HAPPEN.

17   MS. BAXTER-KAUF MADE THAT REPRESENTATION.      THEY'RE NOT RELYING

18   ON THEM AT ALL.    I THINK IF THEY WERE RELYING ON THEM, THEY

19   WOULD HAVE SAID, GO AHEAD AND DEPOSE THEM, BECAUSE THEY

20   UNDERSTAND THAT THAT WOULD HAVE BEEN THEN RELEVANT AT THAT

21   TIME.

22               MS. BAXTER-KAUF:   YES, YOUR HONOR.

23               THE COURT:   BUT IF SOMETHING SHOULD COME UP, JUST

24   CONTACT MS. MEANS, AND I'LL GET ON THE PHONE WITH YOU AS SOON

25   AS POSSIBLE.   I'M ACTUALLY AROUND ALL OF AUGUST.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
                                                                             13




1                MS. BLUNSCHI:   EXCELLENT.      WE MAY BE IN A BIT OF A

2    TIME CRUNCH IF WE'RE SUDDENLY HAVING TO DEAL WITH --

3                THE COURT:   JUST TELL HER YOU NEED TO SPEAK WITH ME

4    URGENTLY.

5                WHEN JUDGE ALSUP REFERS THINGS TO ME FOR DISCOVERY, I

6    RECOGNIZE THAT A BIG PART OF MY JOB IS HELPING THE PARTIES KEEP

7    TO HIS SCHEDULE.

8                (SIMULTANEOUS COLLOQUY.)

9                THE COURT:   I THINK HE SENT THIS TO ME BECAUSE I DID

10   WAYMO FOR HIM, AND THAT WAS -- THIS WILL BE NOTHING LIKE

11   THAT -- AND THAT WAS A LOT OF HASH- -- WHAT DID WE HAVE?          LIKE,

12   THREE TO FIVE MOTIONS A WEEK.       YEAH.    BUT YOU ALL ARE WORKING

13   VERY COOPERATIVELY.

14               MS. BAXTER-KAUF:     WE ARE PROCEEDING WITH ALACRITY,

15   YES.

16               THE COURT:   I READ THAT TRANSCRIPT.

17               OKAY.   ALL RIGHT.    SO WE HAVE A PLAN THEN.    YOU GUYS

18   SHOULD KEEP -- YOU SHOULD -- I WOULD DO IT AS SOON AS POSSIBLE,

19   FIGURE OUT WHAT YOU WANT TO DO ABOUT SCHEDULING AND DEPOS AND

20   THINGS LIKE THAT.     IF YOU WANT TO STIP TO AN EXTENSION, AND YOU

21   MAY HAVE GOOD REASON BECAUSE OF LABOR DAY IN THERE, AND YOU'RE

22   WORKING COOPERATIVELY AND YOU WANT TO TAKE THOSE EXPERT DEPOS,

23   I WOULD GET THAT STIP IN SOONER RATHER THAN LATER.

24               MS. BAXTER-KAUF:     YES, YOUR HONOR.    THANK YOU.

25               THE COURT:   OKAY.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
                                                14




1    MS. BLUNSCHI:   THANK YOU.   YOUR HONOR.

2    THE COURT:   OKAY.   THANK YOU.

3    (PROCEEDINGS ADJOURNED AT 2:18 P.M.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



           JOAN MARIE COLUMBINI, CSR, RPR
        RETIRED OFFICIAL COURT REPORTER, USDC
                    510-367-3043
                                                                     15




1                      CERTIFICATE OF TRANSCRIBER

2

3         I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9         I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                        JOAN MARIE COLUMBINI

17                           JULY 3, 2019

18

19

20

21

22

23

24

25



                     JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                              510-367-3043
